Citation Nr: 1003746	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-34 718A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION


The Veteran served on active duty from November 1965 to 
October 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO).  The claims file is in the jurisdiction of the VA 
Regional Office in Detroit, Michigan.


FINDING OF FACT

On October 28, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  

By an April 2007 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss.  In May 2007, the Veteran filed a notice of 
disagreement with regard to this issue, and in November 2007, 
he perfected his appeal.  However, in an October 2009 written 
statement, the Veteran withdrew his appeal regarding his 
issue.  With no allegation of error of fact or law remaining 
before the Board, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


